DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the porous baffle configured to divert combustion gases at an angle exceeding 45 degrees relative to the longitudinal axis of claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Although this language appears in the Specification, [0055], the conduits of baffle #175 in Figure 9, which purportedly accomplish the 45-degree angle diversion of combustion gases appear to be parallel (not at an angle exceeding 45 degrees) to projectile bore hole #176, so the drawings do not appear to show a baffle capable of functioning as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the cylindrical passageway" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 39 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-34 and 39-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (9,188,403).
	With respect to claim 28, White teaches a suppressor (Figures 4-5, #18) for a firearm (30) comprising: a hollow, elongated body (20) extending from a proximal end (19) to a distal end (end near #35); an expansion chamber (could be any or all of interior chamber #11) disposed within the body (20), the expansion chamber (11) extending from adjacent the proximal end (19) to a position between the proximal (19) and distal (35) ends; and a porous baffle (could be any of #10/39/38) in the expansion chamber.  
	With respect to claim 29, White teaches wherein the porous baffle (10/39) comprises a porous vectored baffle.  
	With respect to claim 30, White teaches wherein the porous baffle (10/39) comprises a plurality of conduits (14/40).  
	With respect to claim 31, White teaches wherein the plurality of conduits (14/40) surround a bore hole (13/17 or 42/44/45).  
	With respect to claim 32, White teaches wherein the conduits (14/40) are aligned in a direction along a longitudinal axis of the hollow elongated body (20), the longitudinal axis extending from the proximal end (19) to the distal end (35).  
	With respect to claim 33, White teaches wherein the porous baffle (10) extends through an entire length of the expansion chamber (when expansion chamber is a portion of interior #11 extending from proximal and distal ends of baffle #10).  
	With respect to claim 34, White teaches wherein the porous baffle (10/39) extends through a portion of the expansion chamber (could be any or all of interior chamber #11).  
	With respect to claim 39, White teaches wherein the porous baffle (10/39) is configured to alter a trajectory of a combustion gas.  
	With respect to claim 40, White teaches wherein the porous baffle (10/39) is configured to alter a trajectory of a combustion gas.  
	With respect to claim 41, White teaches wherein the hollow, elongated body (20) defines a longitudinal axis extending from a proximal end (19) to a distal end (35), and wherein the porous baffle (10/39) is configured to divert combustion gas at an angle exceeding about 45 degrees relative to the longitudinal axis (via conduits #14/40).  
	With respect to claim 42, White teaches a firearm (Figures 4) comprising: a barrel (30), the barrel comprising a muzzle (Col. 5, lines 12-15); a sound suppressor (Figures 4-5, #18) mounted on the muzzle, the sound suppressor (Figures 4-5, #18) for a firearm (30) comprising: a hollow, elongated body (20) extending from a proximal end (19) to a distal end (end near #35); an expansion chamber (could be any or all of interior chamber #11) disposed within the body (20), the expansion chamber (11) extending from adjacent the proximal end (19) to a position between the proximal (19) and distal (35) ends; and a porous baffle (could be any of #10/39/38) in the expansion chamber.  
	With respect to claim 43, White teaches wherein the porous baffle (10/39) comprises a porous vectored baffle.  
	With respect to claim 44, White teaches wherein the porous baffle (10/39) comprises a plurality of conduits (14/40).  
	With respect to claim 45, White teaches wherein the plurality of conduits (14/40) surround a bore hole (13/17 or 42/44/45).  
	With respect to claim 46, White teaches wherein the conduits (14/40) are aligned in a direction along a longitudinal axis of the hollow elongated body (20), the longitudinal axis extending from the proximal end (19) to the distal end (35).  
	With respect to claim 47, White teaches wherein the porous baffle (10/39) is configured to alter a trajectory of a combustion gas.   
Claims 28-30, 33-40, 42-44 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohler (2018/0164065).
	With respect to claim 28, Mohler teaches a suppressor (Figure 9, #56) for a firearm ([0002]) comprising: a hollow, elongated body (could be #72 in a first scenario, or #78/58 in a second scenario) extending from a proximal end (64) to a distal end (60); an expansion chamber (could be any or all of interior chamber within casing portion #58) disposed within the body (could be #72 or 78/58), the expansion chamber extending from adjacent the proximal end (64) to a position between the proximal (64) and distal (60) ends; and a porous baffle (71) in the expansion chamber.  
	With respect to claim 29, Mohler teaches wherein the porous baffle (71) comprises a porous vectored baffle (greater baffle details seen in Figures 3-7).  
	With respect to claim 30, Mohler teaches wherein the porous baffle (71) comprises a plurality of conduits (see Figure 6, each baffle portion #26 comprising a conduit, and forming baffle #71).  
	With respect to claim 33, Mohler teaches wherein the porous baffle (71) extends through an entire length of the expansion chamber (could be any or all of interior chamber within casing portion #58).  
	With respect to claim 34, Mohler teaches wherein the porous baffle (71) extends through a portion of the expansion chamber (could be any or all of interior chamber within casing portion #58).  
	With respect to claim 35, Mohler teaches wherein the body (could be #72 in a first scenario, or #78/58 in a second scenario) further includes: an outer casing (#80 in a first scenario or #78 in a second scenario) extending from adjacent the proximal end (64) to adjacent the distal end (60); and an inner casing (#78 in a first scenario or #58 in a second scenario) disposed within the outer casing (#80 in a first scenario or #78 in a second scenario), the inner casing (#78 in a first scenario or #58 in a second scenario) extending from adjacent the proximal end (64) to the distal end (60).  
	With respect to claim 36, Mohler teaches further including openings (defined by unlabeled opening surrounding proximal end endcap #64 and distal end opening #76 adjacent distal end endcap #60) in the inner and outer casings (78/80) adjacent the proximal (64) and distal (60) ends, wherein the cylindrical passageway is concentric with the openings (clearly seen).  
	With respect to claim 37, Mohler teaches wherein the inner casing (78) and the outer casing (80) are separated by a gap (82).  
	With respect to claim 38, Mohler teaches further including a heat shield (defined by outer wall #80 attached to inner wall #78 with gap #82 formed between – [0042]; inner wall #78 being the “outer casing” as outlined in the second scenario in rejection of claim 35 above) disposed on at least a portion of the outer casing (78). 
	With respect to claim 39, Mohler teaches wherein the porous baffle (71) is configured to alter a trajectory of a combustion gas.  
	With respect to claim 40, Mohler teaches wherein the porous baffle (71) is configured to alter a trajectory of a combustion gas.  
	With respect to claim 42, Mohler teaches a firearm ([0002]) comprising: a barrel (30), the barrel comprising a muzzle (unlabeled, but clearly seen threaded to aperture #70 In Figure 9 - [0039]); a sound suppressor (Figures 9, #56) mounted on the muzzle, the sound suppressor (56) comprising: a hollow, elongated body (could be #72 in a first scenario, or #78/58 in a second scenario) extending from a proximal end (64) to a distal end (60); an expansion chamber (could be any or all of interior chamber within casing portion #58) disposed within the body (could be #72 or 78/58), the expansion chamber extending from adjacent the proximal end (64) to a position between the proximal (64) and distal (60) ends; and a porous baffle (71) in the expansion chamber.  
	With respect to claim 43, Mohler teaches wherein the porous baffle (71) comprises a porous vectored baffle (greater baffle details seen in Figures 3-7).  
	With respect to claim 44, Mohler teaches wherein the porous baffle (71) comprises a plurality of conduits (see Figure 6, each baffle portion #26 comprising a conduit, and forming baffle #71).  
	With respect to claim 47, Mohler teaches wherein the porous baffle (71) is configured to alter a trajectory of a combustion gas.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound suppressor for firearm are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/
Primary Examiner, Art Unit 2837